Citation Nr: 1432749	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  98-03 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent prior to April 11, 2001 for major depression.

2.  Entitlement to a total disability rating based on individual unemployability for the period prior to April 11, 2001.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to May 1980 and from June 1983 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the course of the appeal, the case has been otherwise under the jurisdiction of the RO in Montgomery, Alabama.

In May 2008, VA granted the Veteran entitlement to a 100 percent evaluation for major depression, effective April 11, 2001.  As this constitutes a full grant of the benefit sought for that period, the only staged period remaining on appeal is that of the initial rating prior to April 11, 2001.

This issue was previously remanded by the Board for further development in November 1999.  In February 2001, the Board denied entitlement to a rating in excess of 30 percent for major depression.  Thereafter the appellant filed a motion alleging clear and unmistakable error in the February 2001 Board decision.  That motion was denied in an August 2004 Board decision.  The appellant also filed a motion for reconsideration which was denied by the Board in August 2004.  In a March 2005 Order from the United States Court of Appeals for Veterans Claims (Court) granted VA's motion to dismiss the appeal of the August 2004 for lack of jurisdiction.  The appellant also appealed the findings of the February 2001 Board decision to the Court, and in June 2013 the Court granted a joint motion for partial remand regarding the assignment of a 30 percent evaluation for major depression prior to April 11, 2001.  The case is now, again, before the Board for adjudication.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  Review of the documents reveals they are duplicative or irrelevant to the issue on appeal. 

The issue of entitlement to a total disability evaluation based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 11, 2001, the Veteran's service-connected major depression was no more than moderately disabling, manifested by recurrent episodes of anxiety, depression, difficulty associating with others, difficulty sleeping, and requiring the use of daily medication; it was not shown to manifest by psychoneurotic symptoms which so reduced reliability, flexibility, and efficiency as to result in considerable industrial impairment.

2.  Prior to April 11, 2001, the Veteran's service-connected major depression was not shown to result in flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.  Overall, the Veteran's disorder was not shown to cause occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Prior to April 11, 2001, the criteria for a disability rating in excess of 30 percent for major depression were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1995); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2013); 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  As service connection, an initial rating, and an effective date have been assigned in connection with the issue on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 19 Vet. App. 473 (2006).


VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and, as warranted by law, affording VA examinations.  Pursuant to the November 1999 Board remand, the agency of original jurisdiction requested additional private records from the Veteran and associated VA treatment records with the claims file.  All evidence was considered in the May 2000 supplemental statement of the case, and the Board finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  Additional evidence has been submitted in conjunction with the current appeal since the issuance of the May 2000 supplemental statement of the case, including medical evidence and statements submitted by the Veteran in March 2013.  In June 2014, her attorney submitted a waiver of review by the agency of original jurisdiction for the additional evidence.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).  

Neither the appellant nor her attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The appellant was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate through the submission of various written statements.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication with regard to the issue decided herein, and there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the Veteran was assigned a 30 percent evaluation for major depression in a May 1999 rating decision, and in a July 1999 rating decision was assigned an effective date of May 10, 1995, the date the claim was submitted.  In a May 2008 rating decision, the evaluation for the appellant's major depression was increased to 100 percent, the maximum possible scheduler rating that can be assigned, effective April 11, 2001.  The current appeal therefore deals only with the initial rating in the period prior to April 11, 2001.  The analysis in the following decision is undertaken with consideration of the possibility that further staging may be warranted; however,  as discussed below, the evidence preponderates against further staging for the period prior to April 11, 2001.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's major depression has been rated under Diagnostic Codes 9207 (major depression with psychotic features), 9405 (dysthymic disorder; adjustment disorder; major depression without melancholia), and 9434 (major depressive disorder).

The rating criteria for mental disorders were revised effective November 7, 1996, subsequent to the Veteran's initial May 1995 claim, and the Board has considered the appropriate evaluation of the Veteran's disorder under both the pre-1996 and 1996 regulations.  

Prior to implementation of the revised regulations, the General Rating Formula for Psychoneurotic disorders provided for a 50 percent evaluation when there was considerable impairment in the ability to establish or maintain effective or favorable relationships with people, and when, by reason of psychoneurotic symptoms, the reliability, efficiency, and flexibility levels were so reduced as to result in considerable industrial impairment.  38 C.F.R. § 4.132.

A 30 percent evaluation was assigned for definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and when the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R.§ 4.132 was "qualitative," whereas the other terms were "quantitative" in character, and invited the Board to construe the term "definite" in a manner that would quantify the degree of impairment.  The General Counsel concluded that the term "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOGCPREC 9-93 (Nov. 9, 1993).

Prior to 1996, there were separate rating criteria for psychotic disorders, and Diagnostic Code 9207 (major depression with psychotic features) fell under the category of psychotic disorders.  38 C.F.R. § 4.132, Diagnostic Code 9207 (1995).  This rating criteria is not found to be applicable in the current case.  The May 1996 rating decision which granted service connection specifically service connected the Veteran for "major depression without psychotic features," and the Veteran's treatment records do not indicate any episodes of psychosis or psychotic symptoms prior to April 11, 2001.  The Board therefore finds that Diagnostic Code 9207 was not an appropriate Diagnostic Code for the Veteran's disability, and the rating criteria for psychoneurotic disorders is the correct criteria to apply in the current case when applying the regulations in effect prior to 1996.

As revised effective in November 1996, the General Rating Formula for Mental Disorders provides for a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2013).

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A score under the global assessment of functioning scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A veteran's assigned global assessment of functioning score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the global assessment of functioning score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the global assessment of functioning score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A global assessment of functioning score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of between 51 and 60 indicates that the Veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A score of 81 to 90 indicates the examinee has "[a]bsent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members)."  See DSM-IV.

VA's Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Analysis

The Veteran contends that her service-connected major depression warranted an initial rating higher than 30 percent prior to April 11, 2001.  

In various written statements, the Veteran and her husband have described how her major depression has caused impairment in her social and occupational function.  In a June 2000 statement, the Veteran wrote that she had no friends and was unable to maintain relationships outside of her immediate family.  In a June 2001 letter, the Veteran and her husband wrote that she was unable to return to her part-time job due to an April 2001 psychotic episode and that she had been prevented from obtaining full-time employment due to her depression.  

The Veteran submitted a March 2014 statement indicating that her depression became progressively worse since 1988, and that she had difficulty concentrating or dealing with stress and had difficulty working in a part time job.  She stated that she had started out working 16 hours and week, then had to reduce her hours to 4, and that by 2001 any work at all had become too much for her.  The Veteran's husband also submitted a March 2014 statement indicating that the Veteran was unable to work full-time since she was discharged from the military in 1986.  He stated that she had a part-time job, but was "not able to help with meals, grocery shopping, and other normal household chores."  He stated that "the pressure of working only a few hours each day would overwhelm her" and that she often quit jobs after just a few months.

The medical evidence shows that the Veteran received regular treatment since 1988 for psychiatric disorders, variously diagnosed as reactive depression, anxiety, major depression without psychotic features, or dysthymic disorder.  This medical evidence does not, however, show evidence of symptomatology indicative of more than moderate social and occupational impairment.  The several private psychiatrists and VA examiners who provided assessments prior to 2001 have indicated that the level of disability that can be attributed to the Veteran's major depression was no more than moderate in degree.

The Veteran's 1994 treating psychiatrist initially indicated a moderate level of impairment, but following 6 months of medication, noted that the Veteran was doing "beautifully well."  The August 1996 VA examiner noted that the Veteran's major depression was in partial remission, and assigned a global assessment of functioning score of 85.  She was neatly dressed, alert, oriented, and had logical, coherent thoughts.

A February 1998 private psychiatrist's evaluation stated that the Veteran had "some problems with has mild intermittent depression, but not particularly severe."  He stated that she was close to euthymia, but had some pre-menstrual depression.  He noted that she was working as an adult-educator part-time.  He wrote that the appellant would not be able to handle a job with as high a degree of stress as her former work as a missile silo operator.  

A May 1998 VA examiner noted that the Veteran's stressors were moderate in degree and assigned a global assessment of functioning score of 60.  He also noted that the Veteran had occasional periods of panic-like attacks and that at her worst, her global assessment of functioning score was down to 30 and at her best it was at 80.  

The Veteran's regular counselling and psychiatry treatment sessions show that she was doing well in her relationship with her family and was benefiting from medication prior to April 11, 2001.  These records were written by the Veteran's contemporaneous medical providers and were based on the results of in-person psychiatric examination and/or a historical review of prior psychiatric treatment, and are considered to be of high probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran and her spouse attended couples therapy on several occasions in December 1998, during which they discussed improving their general communication and coping skills.  The Veteran's treatment records from 1999 show the appellant to have been generally responding well to medication and her counseling sessions focused on routine family issues and improving communication skills.  It was noted in April 1999 that the Veteran was working part-time and doing well on medication.  In August 1999, she was noted to be calm and coherent, and in November 1999, the Veteran was noted to be friendly and cooperative.  In February 2000, the Veteran stated that she worried because her husband was more depressed and it was affecting the family.

In April 2000, the Veteran reported being "increasingly anxious, nervous, and restless," possibly because of her husband's upcoming operation.  She was assigned a global assessment of functioning score of 50.  In May 2000, the Veteran reported receiving verbal tirades from her husband and at one point retaliating physically.  The Veteran continued to meet with a psychologist throughout the summer, and most of these sessions dealt with family stressors and parenting challenges.  In June 2000, the Veteran reported that she was more nervous and anxious because her husband had recently had surgery and she now had to take care of him and the children.  She also reported that the situation had improved and that they had gone on a vacation.  She was diagnosed with dysthymic disorder and assigned a global assessment of functioning score of 50.  The Veteran stated in July 2000 that she was having trouble with a co-worker who had a tendency to be bossy with her.  The Veteran reported to her psychologist in August 2000 that she had a "magical marital moment" in which her husband offered to help her with home projects as an anniversary gift.  

The Veteran reported in October 2000 that she was "doing fine on my medication" and that she had been trying to exercise and read a lot.  Her speech was clear and coherent with appropriate attire, and she reported a good appetite.  In January 2001, the Veteran was seen by a staff psychiatrist and reported that she did not have much energy but that her anxiety was controlled with medication and was better than it was before.  She was diagnosed with dysthymic disorder and assigned a global assessment of functioning score of 50.  In April 2001, the Veteran was found to have an omnipresent depressed mood, and she reported being "a worrier," having impaired sleep, and at times either feeling vegetative or pushing herself.  She was found to be alert and well oriented with chronic depression and potentially a subtle bipolar disorder.  She was assigned a global assessment of functioning score of 60 and her stability was found to be "chronically marginal without loss of function."

The Veteran was admitted to the Tuskegee Mental Hygiene Clinic for two days of psychiatric treatment on April 11, 2001.  It was noted that the Veteran worked part-time as a teacher and felt stress because of it.  The precipitating event for the hospitalization was ineffective coping due to a sudden medication change.

Dr. D.E. submitted a letter in March 2014 stating that he had treated the Veteran since 2010 and that he had reviewed her previous medical records.  He discussed some of the Veteran's prior diagnoses, including the May 1998 examiner's notation that the appellant had global assessment of functioning scores ranging from 30 to 80, and he wrote that by 1995, the Veteran's "condition had deteriorated to the point of preventing her from establishing and maintaining relationships outside her immediate household and maintaining substantially gainful employment."  Dr. D.E. wrote that "[t]he best she could do was limited sporadic or part-time work of approximately 15-18 hours per week" and that she had "been totally disabled and unable to maintain full-time gainful employment in the competitive economy solely due to her service connected Depressive Disorder and Posttraumatic Stress Disorder since at least May 1995."

A vocational specialist also submitted a letter in March 2014.  He reported reviewing the Veteran's claims file and discussed some of her prior medical evaluations, ultimately opining that the Veteran "was not able to obtain or maintain a substantial gainful occupation as a result of her service-connected mental disability in the time period from 1995 until the present time."

After considering the evidence described above, the Board finds that the Veteran's service-connected major depression did not warrant a rating in excess of 30 percent prior to April 11, 2001.

The evidence as a whole indicates that the Veteran's service-connected major depression was manifested by occasional panic-like attacks, recurrent episodes of anxiety and depression, difficulty associating with others, and difficulty sleeping, requiring medication to alleviate these manifestations.  She was also noted to have a good and close relationship with her family members, including her husband and children, although she reported being unable to form and maintain relationships outside of the family.  Further, the Veteran had obtained and retained a part-time occupation as an adult education teacher, indicating her ability to successfully relate to others on an as-needed basis in her occupation.  A July 2000 treatment record shows that while she felt that one of her co-workers was bossy, she was able to responsibly discuss the problem and strategy ways to approach  and improve the problem.  It was consistently found that the appellant responded very well to prescribed medications, and on numerous occasions she reported feeling better and more stable than she had prior to taking medication.

The Veteran has consistently been described by VA and private psychiatric examiners as a pleasant, alert, goal directed, and appropriately-dressed individual, whose thoughts were coherent and logical.  She has been noted to have good judgment, cognition, memory and insight.  She has always been found to be without hallucinations, impulsivity, suicidality, or homicidality.  She has always been described as oriented in all three spheres, and her mood has on more than one occasion been described in a clinical setting as euthymic.  These symptoms and daily habits are not indicative of considerable impairment in her ability to establish and maintain effective or favorable relationships with people.  The fact that the Veteran was able to avoid a greater level of impairment through the use of prescribed medication and therapy has no bearing in the assessment of the level of her psychiatric disability under the applicable rating criteria.  The treatment required in order to overcome any disability is clearly contemplated in the disability ratings themselves, in terms of their effect on one's social and industrial impairment. 

The Veteran has indicated, and at least one contemporaneous psychiatric examination, that of May 1998, indicated concern that the appellant's disability had prevented her from establishing a social life outside her home.  The Board notes, however, that social impairment on its own is not sufficient for establishing the sole basis for a higher percentage evaluation under VA regulations prior to 1996.  38 C.F.R. § 4.129 (1995).  In evaluating impairment resulting from the ratable psychiatric disorders, social inadaptability is to be evaluated only as it affect industrial adaptability, such as "abnormalities of conduct, judgment, and emotional reactions which affect economic adjustment" and affect earning capacity.  Id.

The Veteran's anxiety, occasional feelings of panic-like attacks, problems with sleeplessness, and problems with her ability or desire to communicate with others have been attributed to the service-connected major depression in the social context, and are not shown to have been of sufficient severity and persistence to constitute considerable impairment in the ability to obtain or retain employment.  There is no indication in the evidence that the Veteran ever acted inappropriately when faced with the perceived communication problem in the work environment.  Significantly, the manifestations of the Veteran's major depression in the actual work environment as described by the Veteran herself and interpreted by the various psychiatrists have not been shown to constitute considerable impairment. 

In summary, the psychiatric examiners who have characterized the severity of the Veteran's major depression have used the term "moderate" in that characterization; and further, the Veteran has demonstrated an ability to establish and maintain some close relationships within her family and has also demonstrated a recent history of effective employment.  Given those factual findings, it would be difficult to reason that the impact of the Veteran's major depression exceeds that which is "more than moderate but less than rather large."  There is thus no basis to believe that the severity of the Veteran's symptoms more closely approximated "considerable" social or industrial impairment.  38 C.F.R. § 4.132 (1995).

The Veteran's attorney has argued that under 38 C.F.R. § 4.132, a 100 percent evaluation should be assigned because Veteran was unable to maintain full time employment.  One of the independent criteria for a 100 percent evaluation for a psychoneurotic disorder under 38 C.F.R. § 4.132 is that a veteran be "[d]emonstrably unable to obtain or retain employment."  See also Johnson v. Brown, 7 Vet. App. 95 (1994).  In support of this argument, the Veteran and her representative have submitted two medical opinions dated in March 2014, one from her treating psychiatrist and one from a vocational specialist.  The March 2014 psychiatrist's letter stated that the Veteran was only able to work 15 to 18 hours per week after her separation from service and that this work became too stressful for her by the time of her April 11, 2001 hospitalization.  He concluded that due to her psychiatric disorders, the Veteran was unable to maintain full-time gainful employment in the competitive economy.  The March 2014 social worker's letter also stated that based on his interview of the Veteran and review of the claims file, he found that the Veteran was not able to obtain or maintain substantially gainful employment since 1995.

While the Veteran's service-connected depression was likely a factor in her decision to work only part-time from 1995 to 2001, it does not agree that this provides evidence that she was completely "unable to obtain or retain employment."  The various rating criteria for psychoneurotic disorders all include consideration of occupational impairment in their criteria  The rating criteria for an evaluation of 30 percent includes "definite industrial impairment."  38 C.F.R. § 4.132.  This acknowledges the fact that there was occupational impairment that was "distinct, unambiguous, and moderately large in degree."  VAOGCPREC 9-93 (Nov. 9, 1993); see also Hood, 4 Vet. App. 301.  The representative argues that the Board should consider whether the Veteran's employment was "substantially gainful."  See, e.g., Moore v. Derwinski, 1 Vet. App. 356 (1991).  This, however, is not the correct standard for evaluation of a rating for psychiatric impairment.  This standard applies only to the issue of entitlement to a total disability rating based on individual unemployability, an issue which is not currently being decided and is remanded below for adjudication by the agency of original jurisdiction.  38 C.F.R. § 4.16 (2013).  Unlike the criteria required for a total disability rating based on individual unemployability, the rating criteria for psychoneurotic disorders rates occupational impairment on a graduating scale, rating that impairment as either 0, 10, 30, 50, 70, or 100 percent disabling.  The fact that the Veteran's employment at that time was not "substantially gainful" is not at issue; rather, the Board must look at her psychiatric symptoms and determine to what degree they caused impairment in her employment.  

Based on the contemporaneous medical evidence in the claims file, the Board does not find that there was more than a distinct and moderately large impairment in occupational functioning from 1995 to 2001.  The Veteran was able to continue working, and while work caused her stress, her treatment records contain no mention of any incident where her psychiatric symptoms caused a problem at work.  While the Veteran has submitted statements that her psychiatric problems caused her to decrease the number of hours she was able to work, the evidence of record from that time also indicates that the Veteran was working part-time due to family considerations, including so that she could care for her children.  To the extent that the March 2014 private examiners found that the Veteran's disability  was more severe than was documented at that time, the Board does not find these opinions as probative as those written at the time of the Veteran's treatment prior to 2001.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996) (supporting the Board's determination that medical findings produced many years after the fact were less probative than contemporaneous findings, as the examiner did not have the advantage of first-hand clinical evaluation of symptomatology proximate to the time in question).

The evidence also preponderates against finding that major depression was manifested by symptoms that would support the assignment of a higher rating under the revised 1996 rating criteria.  She did not have flattened affect.  Rather, she was described as pleasant, alert and cooperative.  She did not have circumstantial, circumlocutory, or stereotyped speech.  Her speech was described as logical, clear and coherent.  Although some panic attacks were reported, she did not have panic attacks more than once a week; panic attacks of less frequency are encompassed in the 30 percent criteria.  She did not have difficulty in understanding complex commands, or impaired abstract thinking or judgment.  Rather, her judgment, intellectual functioning, memory, and insight had almost always been described as good or intact.  The Veteran was able to adapt to new employment, at least for the time period which is current on appeal, even if only a part-time basis.  As for disturbances of motivation and mood, the Veteran was described as goal oriented, and, while her mood was sometimes shown to be depressed, this is consistent with the assigned rating, and in fact her mood was sometimes noted to be euthymic or improved.  Concerning any difficulty in establishing and maintaining effective work and social relationships, the Board notes that, although the evidence indicates that the Veteran had had difficulty in the past in maintaining a close marital relationship, she and her spouse were successful in working through their communication problems.  Moreover, the Veteran was shown to have maintained good relationships with her children.  There is no indication that she suffered from difficulty in establishing and maintaining work relationships to a greater degree than that contemplated by the 30 percent rating, which concedes an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In short, the preponderance of the evidence as a whole weighs against the assignment of a 50 percent disability rating, or higher, under the revised criteria. 

The Board has also considered the Veteran's global assessment of functioning scores and finds that the scores assigned from 1995 to 2001 do not, on their own, provide a basis for assigning a rating in excess of 30 percent.  While the May 1998 VA examiner noted that the Veteran's global assessment of functioning would decrease to 30 at her worst moments, such as during panic-like attacks, her current global assessment of functioning score was 60, going up to 80 when she was at her best.  Any periods of functioning at a score level of 30 were, therefore, very temporary and not indicative of the Veteran's functioning overall.  The majority of the Veteran's global assessment of functioning scores were 60, which is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While the Veteran was assigned global assessment of functioning scores of 50 at times, including in treatment records from April 2000, June 2000, and January 2001, her described symptoms at those times were not indicative of more than moderate social and occupational impairment.  In April 2000, she reported being anxious due to her husband's upcoming surgery, and in June 2000, the Veteran reported that her stress was caused by the understandable challenge of caring for her children and her husband while he recuperated from surgery, but that after he improved they were able to go on a vacation.  In January 2001, the Veteran reported having some fatigue, but also stated that her anxiety was controlled with medication and was better than it was before.  At one point, the Veteran had improved to such a degree that she was assigned a global assessment of functioning score of 85, which indicates good functioning in all areas.  The Board therefore finds that the Veteran's global assessment of functioning scores, when taken in the context of her symptomatology overall, do not warrant any evaluation higher than 30 percent prior to April 11, 2001. 

Finally, the Board finds that the Veteran's service-connected disability did not present such an exceptional or unusual disability picture, characterized by such factors as frequent periods of hospitalization or marked interference with work, to warrant referral of the case to the Director of the Compensation and Pension Service for the consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b).  Here, the rating criteria quite accurately describe the Veteran's disability and symptomatology, and the rating criteria in both the pre-1996 and 1996 regulations already take into account interference with employment.  The overall disability picture reflects depressed mood, panic attacks, anxiety, and social impairment; these symptoms are precisely what is considered by the rating criteria, and the evidence did not show any significant impairment beyond that contemplated and specifically listed in the rating criteria already applied.  At no point prior to April 11, 2001 was the Veteran hospitalized or in need of full-time supervision or care.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the appellant's disability picture was contemplated by the rating schedule, the assigned scheduler rating was adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In sum, the Board has taken into consideration the psychiatric impairment demonstrated during the period prior to April 11, 2001.  The Board has found that the subjective and objective evidence preponderates against finding that the appellant met the criteria for a higher evaluation during any time during the period on appeal.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating in excess of 30 percent prior to April 11, 2001 for major depression is denied.


REMAND

The Veteran's representative has asserted that a fair reading of the record indicates that a claim of entitlement to a total disability evaluation based on individual unemployability has been raised.  The Veteran and her spouse have submitted statements indicating that the appellant's ability to work gradually decreased in the latter half of the 1990s until she was unable to maintain substantially gainful employment.  

When a total disability evaluation based on individual unemployability for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the total disability evaluation based on individual unemployability claim is included in the Veteran's appeal, and a remand for development of the issue is appropriate.  Id.

Although the Veteran did not meet the schedular criteria for a total disability rating based on individual unemployability as set out in 38 C.F.R. § 4.16(a) prior to April 11, 2001, a total rating, on an extra-schedular basis, may nonetheless be granted in exceptional cases (and pursuant to specifically prescribed procedures) when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  The Board therefore remands this issue in order to provide the Veteran with appropriate notice and to obtain an opinion on this issue from a vocational rehabilitation specialist.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must develop and adjudicate the issue of entitlement to a total disability rating based on individual unemployability.  In so doing, the AOJ must notify the Veteran of VA's duties to notify and assist her in the development of that claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

2.  The AOJ should the obtain an opinion from a vocational rehabilitation specialist addressing whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that the Veteran's service connected major depression alone prevented all forms of substantially gainful employment that are consistent with her education and occupational experience in the period prior to April 11, 2001.  The vocational rehabilitation specialist should note that the appellant has a Master's degree and was working part-time during this period as a GED educator. 

The claims folder, access to any files contained in Virtual VA or VBMS, and a copy of this remand, must be provided to and reviewed by the specialist.  The vocational rehabilitation specialist must specifically review and discuss the Veteran's psychiatric treatment records from 1995 to 2001, the written statements submitted by the appellant and her spouse, the March 2014 psychiatrist's letter, and the March 2014 vocational specialist's letter.  The reviewing specialist must state whether, in the period prior to April 11, 2001, the Veteran was engaged in substantially gainful employment or whether she was capable, at that time, of being engaging in substantially gainful employment.  If the evidence of record indicates that there were reasons why the Veteran was working part-time prior to April 11, 2001, other than due to her service-connected major depression, the specialist must explain what these reasons were and cite the evidence of record supporting this finding.  A complete rationale must be provided for any opinion offered, and the vocational rehabilitation specialist must explain all reasoning therefore.  If the question cannot be answered without resorting to pure speculation, the specialist must provide a complete explanation as to why that is so.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability for the period prior to April 11, 2001.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


